Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
I.        Action Summary
Receipt of claim amendments filed on 02/10/2021 is acknowledged. 
Claims 28-31, 37, 46-47 and 50-61 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 44-45 and 48-49, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 11/12/2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Telephonic conversations with Ms. Amy Fix resulted in the allowance of claims 28-31, 37 and 44-63.
II.       Examiner’s Amendment

Authorization for this examiner’s amendment was obtained in a telephonic conversation with Ms. Amy Fix on 03/31/2021.
The application has been amended as follows:
See the Attached claim Amendments.

III.       Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
A search for the compounds of Formula (I) of claim 28 show these are novel compounds. The closest prior art is US 2009/0239841 and US 2005/0154230. Variable R2 of the instant compounds was not taught or suggested in the compounds of the prior art. There was no teaching to modify the prior art compounds to afford the compounds claimed in the instant claims. None of the prior art anticipated, or rendered obvious, the products and process as described in the instantly claimed invention. Therefore, claims 28-31, 37 and 44-63 are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
IV.      Telephone Inquiry


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph K McKane can be reached on 571-272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VALERIE RODRIGUEZ-GARCIA/Primary Examiner, Art Unit 1626